Citation Nr: 0432192	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1995 to August 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) - which granted service connection for 
a right shoulder disability and assigned an initial 20 
percent rating.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, further development of the evidence is 
required before the Board can decide the claim.  So the case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the claim on appeal.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).



As mentioned, in the February 1999 rating decision at issue, 
the RO granted service connection for a right shoulder 
disability and assigned an initial 20 percent rating.  The 
veteran appealed for a higher initial rating.  Fenderson, 12 
Vet. App. at 125-26.  The RO sent him a letter pertaining to 
the VCAA in April 2002.  But the letter referred to a claim 
for service connection for a right shoulder disability - 
when, in actuality, the claim being contested involves the 
propriety of the initial rating assigned after granting 
service connection.  So that VCAA notice was defective.

In a rather recent precedential opinion, VA's General Counsel 
determined that if, in response to notice of its decision on 
a claim for which VA has already given the required notice 
under 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board 
is bound by this opinion. 38 U.S.C.A. § 7104(c) (West 2002).  
But regarding this claim, in particular, the veteran already 
had established his entitlement to service connection for his 
right shoulder disability, and had initiated an appeal 
contesting the initial rating assigned for it, when he 
received the VCAA letter in April 2002 regarding claims for 
service connection.  Consequently, he never received adequate 
"prior notice" of the VCAA.  So the opinion in VAOPGCPREC 
8-2003 is not controlling in this case.  

The Board realizes the RO also sent the veteran a 
supplemental statement of the case (SSOC) in November 2003 
listing the regulations pertaining to the VCAA.  However, 
mere notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, 
is insufficient for purposes of compliance with this law.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Therefore, this notice is also defective.  



As the VCAA notices of record were defective, a VCAA letter 
must be issued to correct this procedural due process problem 
before the Board can decide this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (the Board's 
failure to enforce compliance with the requirements set forth 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
remandable error); see also Charles, 16 Vet. App. at 374 
(requiring that the Board identify documents in file 
providing notification that complies with the VCAA).  

Until the veteran is provided notice as to what information 
and evidence is needed to substantiate his claim for a higher 
initial rating for his right shoulder disability, it is not 
possible to determine either that there is no possible 
information or evidence that could be obtained to 
substantiate this claim or that there is no reasonable 
possibility that any required VA assistance would aid in 
substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2)).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.  
This includes, specifically, apprising 
the veteran of what evidence is needed to 
support his request for a higher initial 
rating for his right shoulder disability 
(not what is necessary to establish his 
entitlement to service connection for 
this condition, since this benefit 
already has been granted).  Also advise 
him of whose responsibility, his or VA's, 
it is for obtaining the supporting 
evidence and request that he submit all 
relevant evidence in his possession.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim remains denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




